Citation Nr: 1456356	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  13-19 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a left wrist disability, diagnosed as avascular boney necrosis of the left wrist. 

2. Entitlement to a rating in excess of 10 percent for right knee strain with crepitus. 

3. Entitlement to a rating in excess of 10 percent for left knee strain with crepitus.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 2009 to May 2010.  This matter comes to the Board of Veterans' Appeals (Board) from October 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in March 2013.  A transcript is of record. 

The Board remanded this case in August 2014.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014 correspondence, the Veteran requested that a videoconference hearing scheduled to be held in December 2014 before a Veterans Law Judge of the Board at the Huntington RO be rescheduled, as she recently moved to Alabama and wishes the hearing to be held there.  

Accordingly, the case is REMANDED for the following action:

1.  After the Veteran's case is transfered to the appropriate RO (as she now lives in Alabama), she should be scheduled for a videoconference hearing before a Veterans Law Judge of the Board at the Montgomery, Alabama RO.  

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


